Citation Nr: 1226322	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-33 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and as due to exposure to herbicides (Agent Orange).

3.  Entitlement to service connection for a dental disorder, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for diverticulitis, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of service connection for gout, hypertension, and a dental disorder, to include as secondary to service connection diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

No diverticulitis disorder is currently diagnosed. 


CONCLUSION OF LAW

Diverticulitis was not incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a June 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the service connection claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran's status as a Veteran has been substantiated.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the June 2007 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the RO obtained the service treatment reports and post-service VA treatment records.  The Veteran did not report any private treatment. 

The Veteran has not been provided with a VA examination as to the etiology of the diverticulitis disorder now before the Board for which he is claiming service connection.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  As explained below, no examination was required with regard to the claim for service connection for diverticulitis because there was no evidence, other than the Veteran's own conclusory generalized lay statement suggesting a nexus between diverticulitis and his service-connected diabetes mellitus and to service, and this is insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  As to the diverticulitis disorder itself, there is no competent and credible evidence of a current disability. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is ready to be considered on the merits. 

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Factual Background & Analysis

The Veteran contends that his diverticulitis warrants service connection because he developed the disability secondary to his diabetes mellitus.      

The service treatment reports were reviewed.  There was no complaint or request for treatment for symptoms identified as diverticulitis, nor was diverticulitis assessed in service.   

As review of the private treatment reports of record does not reveal an assessment, a diagnosis, or any impression by any clinician of diverticulitis or of the Veteran having a history of diverticulitis.  .

VA treatment reports of record begin in April 2007 and though they span into 2009, diverticulitis is not listed in any evaluation as a reported disorder, as a current problem, or that the Veteran had a past history of diverticulitis.  In December 2009 the Veteran was afforded a VA genitourinary examination for his pending claim seeking service connection for kidney disease.  The examiner indicated the Veteran's medical records were reviewed and included a past medical history list of significant illnesses, injuries, or hospitalizations.  Diverticulitis is not included in the list.  As well, the Veteran was afforded another VA examination in August 2010, for which the examiner also reviewed the Veteran's medical records and claims file.  Here, too, though a list of significant illnesses was included in the August 2010 report, diverticulitis was not mentioned.

In April 2010 the Veteran was afforded a VA diabetes mellitus examination.  The examiner reported that the Veteran denied any gastrointestinal disorders.  

The Veteran has not reported in any statement which physician or clinician diagnosed him with this disorder or when he was assessed with diverticulitis.  Nor has the Veteran reported that he has been receiving treatment during the appeal period for symptoms or a pathology attributed to diverticulitis.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  As the Veteran does not have a current diagnosis of a disorder or pathology identified as diverticulitis, and has not had a diagnosis of a disorder or pathology identified as diverticulitis at any point during the claim or appeal period, it is unnecessary for the Board to reach the question of etiology of any disorder or pathology identified diverticulitis.   

The Veteran has stated that he believed his diverticulitis has been aggravated by his service-connected diabetes mellitus.   The Veteran is competent to report symptoms that are capable of lay observation.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  However, the Board finds that the Veteran has not demonstrated the medical knowledge or skill to diagnosis himself with a disorder as complex and internal to the body as diverticulitis.  

Additionally, after a review of all the lay and medical evidence, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran did not experience chronic symptoms of a disorder or pathology identified as the diverticulitis after service separation.  Indeed, no such disorder has been identified.  

As the Veteran does not have a current diagnosis of a disorder or pathology identified as diverticulitis, the claim must be denied.  As the preponderance of the evidence is against the claim of service connection for diverticulitis, there is no doubt to be resolved in the Veteran's favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diverticulitis is denied.  


REMAND

A review of the claims file finds that in August 2007 the Veteran was scheduled for VA hypertension and dental and oral conditions examinations to develop his then pending claims.  The Veteran did not report for the examinations.  After the RO denied the claims in the rating decision mailed in February 2008, the Veteran responded with his February 2008 notice of disagreement, acknowledged that he missed the scheduled examinations, and requested that the examinations be rescheduled.  To date they have not be rescheduled and upon remand, the Veteran should be afforded the examinations.

Though the objective evidence of the Veteran's gout disorder are scattered throughout the claims file, there is sufficient evidence to find that he has been assessed with gout within the appeal period and as of April 2009, had an active prescription for medication for gout.  As the Veteran submitted his claim seeking service connection for gout as secondary to the service-connected diabetes mellitus, the Veteran should be afforded a VA examination to consider whether the gout disorder was caused or aggravated by the service-connected diabetes mellitus.
   
Accordingly, the Veteran should be afforded VA examinations for his hypertension; gout, and dental condition, to include as secondary to service-connected diabetes mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports for hypertension, gout, and any dental treatment from the Detroit, Michigan VAMC from April 2007 to the present.  

2.  Schedule the Veteran for a VA hypertension examination by an individual with the appropriate expertise in order to determine whether his hypertension is related to the service-connected diabetes mellitus, or to the Veteran's exposure to herbicides, or is otherwise related to service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently shown hypertension is related to service, including whether it is related to exposure to Agent Orange.  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was cause or aggravated by his service-connected diabetes. Vietnam. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease. 

A complete rationale for any opinion expressed should be provided.
3.  Schedule the Veteran for a VA gout examination by an individual with the appropriate expertise in order to determine whether his gout is related to his service- connected diabetes mellitus.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently shown gout disorder is caused or aggravated by his service-connected diabetes mellitus. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease. 

A complete rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for a VA dental and oral examination by an individual with the appropriate expertise in order to determine whether any dental disorder is related to his service-connected diabetes mellitus.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.  

The examiner is requested to obtain a detailed history of the Veteran's dental symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently determined dental disorders were caused or aggravated by his service-connected diabetes mellitus. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease. 

A complete rationale for any opinion expressed should be provided.

5.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


